Double Patenting
1.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.     Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 15-19 of U.S. Patent No. 9984478.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same subject matter.
          Regarding independent claims 1 and 11 of instant application,  claim 15 of US Patent No. 9984478 discloses:
           improving a visual clarity of identification in an image (claim  15 US Patent No. 9984478, lines 1-2, claim 15 recites  visualization obstruction, it would be obvious that claim 15 is improving a visual clarity of identification in an image i.e. enhancing visualization of obstruction in the second 2-D projection as stated claim 15, lines 48-52  disclose enhancing the visualization of obstruction);
           providing a server computer including a graphics processing unit and a server associated memory, (claim  15 US Patent No. 9984478,  and lines 3-5):
           receives a request from a client to review and compare a first 3-D volumetric image with a second 3-D volumetric image, where the first 3-D volumetric image is of a tissue measured at a first time of measurement, where the second 3-D volumetric image is a second 3-D volumetric image of the tissue measured before the first time of measurement (claim 15 US Patent No. 9984478, lines 6-7 and 16-17 and also note claim 15 lines 47-50 first and second generated 2D projection images are displayed for enhanced visualization of obstruction,  It is obvious that receive request from client  a client to review and compare a first 3-D volumetric image with a second 3-D volumetric image, where the first 3-D volumetric image is of a tissue measured at a first time of measurement, where the second 3-D volumetric image is a second 3-D volumetric image of the tissue measured before the first time of measurement ):
           request and receive the first 3-D volumetric image (claim 15 US Patent No. 9984478, lines 6-7, it is obvious in claim 15 that includes request and receive) 
           computing a plurality of generated 2-D projection images of the first 3-D volumetric image using a plurality of viewing directions (claim 15 of US Patent No. 9984478, lines 8-10); 
           comparing the plurality of generated 2-D projection images to identify a first viewing direction corresponding to a first 2-D projection image that identifies an obstruction (claim 15 of US Patent No. 9984478, lines 11-15);
            request and  receiving a second 3-D volumetric image (claim of 15 US Patent No. 9984478, lines 16-17, it is obvious in claim 15 that includes request and receive a second 3-D volumetric image);
           computing a second 2-D projection image of the second 3-D volumetric image based on the first viewing direction (claim 15 US Patent No. 9984478, lines 38-40);
            conducts a second comparison of the second generated 2-D projection image at the equivalent viewing direction with the first generated 2-D projection image at the first viewing direction thereby improving the visual clarity of identification (claim of 15 US Patent No. 9984478, lines 48-52, Claim 15, display the first generated 2-D projection image, the second generated 2-D projection image and viewing direction,  display  of the first generated 2-D projection image, the second generated 2-D projection image would obviously conducts a second comparison of the second generated 2-D projection image  with the first generated 2-D projection image at the first viewing direction and claim 15, lines 48-52 also disclose enhancing visualization of obstruction). 
        Similarly dependent claims 2-10   and 12-20 of the instant application are similarly obvious over claims 15-19 of the U.S. Patent No. 9984478.
                                     Communication
3       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is 571-272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
ISHRAT I. SHERALI
Examiner
Art Unit 2667

 September 28, 2022